02-11-486-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00486-CV
 
 



Texas Department of Aging and Disability Services
  and Denton State Supported Living Center


 


APPELLANTS




 
V.
 




Farhat Chishty, as Next Friend of Haseeb Chishty


 


APPELLEE



 
 
------------
 
FROM THE 158th
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered the parties’ “Agreed Motion To Dismiss.”  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal.  See
Tex. R. App. P. 42.1(a), 43.2(f).
          
                                                                             PER
CURIAM
PANEL: 
MCCOY,
MEIER, and GABRIEL, JJ. 

 
DELIVERED:
 July 19, 2012




[1]See Tex. R. App. P. 47.4.